EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Keddie on 2/12/2021.

The application has been amended as follows: 

Claim 1, last second line of step (b), change “of at least alkaline phosphatase (PLAP) is indicative” to – of the at least placenta alkaline phosphatase (PLA) is indicative --.

Claim 2, last second line of step (b), change “of at least PLAP and PIGF and/or sFlt-1” to - - of the at least PLAP and PIGF and/or sFlt-1 --. 

Claim 4, last third line of step (b), change “of extracellular vesicles (EVs)” to - - of the extracellular vesicles (EVs)--. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention using gingival crevicular fluid in to identify preeclampsia and treating such disease.  The closest prior art is the reference of Orozco et al. (Placenta  2009 30:891-897) where Orozco et al. have observed an elevated level of microparticle DNA associated PLAP (mpPLAP) in the plasma of preeclampsia women (See Table 2; Materials and Methods). However, the technique of Orozco is cumbersome and the sample source, i.e. plasma, is distinct from the instant invention, i.e. gingival crevicular fluid. The instant method provides advantages in saving time and cost. Moreover, there is an unpredictability for derivation from blood sample, e.g. serum or plasma, to gingival crevicular fluid. For example, Ying et al. (Cell Prolif.  2015  Vol. 48: 166-174) teach measuring serum level of PLGF and found out inverse correlation with gestational diabetes mellitus (about 20-30% gestational diabetes mellitus pregnant women developed preeclampsia; data from Table 1), whereas the instant inventors detected PLGF level in gingival crevicular fluid and found out positive correlation between PLGF and gestational diabetes mellitus (see Figure 4). This means that the biomarkers in the serum/plasma of the pregnant women cannot be reasonable predicted in the gingival crevicular fluid unless clinical study is employed for corroboration.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641